       Case 2:18-cv-07162-JMA-SIL Document 1-2 Filed 12/16/18 Page 1 of 1 PageID #: 9


                                 Copyrights-In-Suit for IP Address 69.127.48.202

ISP: Optimum Online High Speed Internet Service
Location: Bohemia, NY



                                Registration       Date of First                             Most Recent Hit
Title                           Number             Publication           Registration Date   UTC
Rainbow Dildo Lesbian Orgasms   PENDING            10/16/2018            11/27/2018          10/20/2018

18 Year Old Cutie Sex With      PENDING            10/04/2018            10/09/2018          10/07/2018
Myself

18 Year Old Models First Time   PENDING            09/30/2018            10/09/2018          10/03/2018
Threesome

Fashion Model Bikini Lesbians   PENDING            09/25/2018            10/09/2018          10/02/2018

A Girl Can Dream                PENDING            09/19/2018            09/24/2018          09/30/2018


Total Malibu Media, LLC Copyrights Infringed: 5




                                                   EXHIBIT B
ENY152
